25234900
		



                                       
                             NUMBER 13-14-00222-CV
                                       
                               COURT OF APPEALS
                                       
                         THIRTEENTH DISTRICT OF TEXAS
                                       
                           CORPUS CHRISTI - EDINBURG
                                       
                               4762517780000000
                     IN RE GONZALEZ TRUCKING S.A. DE C.V.
                                       
000001778000
                       On Petition for Writ of Mandamus.

000001778000
                                     ORDER
                                       
                 Before Justices Garza, Benavides, and Perkes
                               Per Curiam Order
                                       
On April 10, 2014, relator, Gonzalez Trucking S.A. de C.V., filed a petition for writ of mandamus and an opposed emergency motion for temporary relief in the above cause.  Relator contends that the trial court erred in denying (1) relator's motion to dismiss on forum non conveniens grounds, and (2) relator's motion for the application of foreign law.  
The Court, having examined and fully considered the opposed emergency motion for emergency relief, is of the opinion that should be and is CARRIED with the case pending further order of the Court.  See Tex. R. App. P. 52.10(b).  The Court requests that the real parties in interest, Jose de la Rosa Lucio and Marta Elba Montoya, or any others whose interest would be directly affected by the relief sought, file (1) a response to the opposed emergency motion for temporary relief, and (2) a response to the petition for writ of mandamus.  The Court will be closed on Friday, April 18, 2014 and Monday, April 21, 2014 in accordance with the holiday schedule for Hidalgo County, and accordingly, the Court requests that these responses be filed on or before 12:00 p.m. noon on Thursday, April 17, 2014.  
IT IS SO ORDERED.		

								PER CURIAM




Delivered and filed the 
11th day of April, 2014.